RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0261p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                            X
                                                             -
 ROSA PARKS, An Individual,
                                                             -
                                               Plaintiff,
                                                             -
                                                             -
                                                                  No. 05-2297
 GREGORY J. REED & ASSOCIATES, P.C.; THE
                                                             ,
 COCHRAN FIRM; STEPHANIE L. HAMMONDS;                         >
 MANSON, JONES & ASSOCIATES,                                 -
                                                             -
                                                             -
                            Attorneys-Appellants,

                                                             -
                                                             -
            v.
                                                             -
                                                             -
 DENNIS W. ARCHER, former guardian ad litem for
 Rosa Parks,                                                 -
                                                             -
                                                             -
                                         Appellee,

                                                             -
                                                             -
 LAFACE RECORDS; ARISTA RECORDS, INC.; BMG
                                                             -
 MUSIC, doing business as BMG Entertainment;
 Jointly and Severally,                                      -
                                                             -
                                                            N
                                       Defendants.



                                       Filed: July 11, 2007
                    Before: GUY, COLE, and McKEAGUE, Circuit Judges.
                                       _________________
                                            ORDER
                                       _________________
        The litigation underlying this attorney fee dispute was resolved by settlement. At the root
of this fee dispute is a contingency fee agreement entered into between Reed and Rosa Parks.
Following the execution of this agreement Reed entered into fee sharing agreements with several
other attorneys, three of whom are Reed’s co-appellants in this appeal.
        After the initial lawsuit settled, the court found the fee sharing agreements to be ambiguous
and decided it could not allocate the fees “subject to” the agreements, as the settlement agreement
required. The court subsequently adopted the fee distribution schedule proposed by the guardian
ad litem, Dennis Archer.
       After reviewing the record, we conclude that the fee sharing agreements are not ambiguous
and pursuant to the settlement agreement should be enforced.



                                                 1
No. 05-2297           Parks v. LaFace Records, et al.                                         Page 2


        The record in this case was sent to us under seal and accordingly we release under seal our
full opinion which sets forth the reasons for our decision. Although released under seal, this opinion
may be made public by the parties subject to any agreement existing among the parties, and may be
released to any other court in which litigation related to this appeal is pending now, or may in the
future be pending.
       We AFFIRM in part, REVERSE in part, and REMAND for further proceedings.
                                               ENTERED BY ORDER OF THE COURT


                                                     /s/ Leonard Green
                                               ___________________________________
                                                             Clerk